Citation Nr: 0611836	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  05-27 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for Parkinson's 
disease.

2.  Entitlement to service connection for chronic residuals 
of head injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had active duty from September 1945 to December 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision.


FINDINGS OF FACT

1.  Parkinson's disease was not manifested in service or for 
many years thereafter and the preponderance of the evidence 
is against a finding that current disability is related to 
service.

2.  The veteran does not currently have residuals of head 
injury related to service. 


CONCLUSIONS OF LAW

1.  Parkinson's disease was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  Residuals of head injury were not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 5103, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a May 2004 letter (before the July 
2004 rating decision).  The originating agency specifically 
informed the veteran to submit any pertinent evidence in his 
possession, informed him of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent. On his VA Form 
9 received in August 2005, the veteran requested that VA 
assist him in obtaining records from his period at Hart's 
Island in service.  Service medical records reflect that he 
was transferred to the Disciplinary Barracks on Hart's Island 
where he remained from April 1946 to June 1946.  Service 
medical records include a note dated in June 1946 from Hart's 
Island finding that the veteran was examined and found 
physically qualified for transfer.  There is no indication 
that there were would be any other records which would be 
separate from the ones already associated with the claims 
folder.  Therefore, the Board finds that additional 
development with regard to those specific records is 
unwarranted.  

Neither the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to these claims.

In light of the Board's denial of the appellant's service 
connection claims, no disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in 
Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506, 2006 WL 
519755 (U. S. Vet. App. Mar. 3, 2006).  For the above 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2005) (harmless error).

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

The veteran asserts that he has Parkinson's disease and other 
chronic residuals as a result of multiple injuries to the 
head while in service.  He contends that he fell on his head 
while aboard the U.S.S. Guam and was then transferred to the 
psychiatric ward at a hospital.  He further asserts that 
subsequently, while at Hart's Island, that he was beaten by 
three marines until he lost consciousness.  The veteran 
believes that these incidents have caused his current 
disabilities.

VA and private medical records show current treatment for 
Parkinson's disease, but make no reference to chronic 
residuals of head trauma.  

While the veteran has a current diagnosis of Parkinson's 
disease, there is no evidence of such disease in service.  
The examination at service discharge was negative for any 
findings related to Parkinson's disease.  Service medical 
records show that the veteran claimed to have been hit by a 
flying wedge and lost consciousness prior to service.  He 
also reported being knocked out several times while boxing.  
The records also reflect that the veteran had fits throughout 
service (January 1946 and March 1946).  It was noted that in 
February 1946, he had a seizure and fell down while aboard 
the U.S.S. Guam.  A diagnosis of epilepsy was noted.  Records 
dated in April 1946 from the U.S. Naval Hospital in St. 
Albans showed that he was admitted with a diagnosis of 
personality disorder.  While there is evidence of head trauma 
prior to service, service medical records are negative for 
any such trauma in service.  In any case, there was no 
indication of Parkinson's disease in service.  

There is no evidence that he currently has any disability 
related to residuals of head injury.  Congress has 
specifically limited entitlement to service-connected 
benefits to cases where there is a current disability.  "In 
the absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Therefore, as there is no indication of a current 
disability related to residuals of head injury, service 
connection is denied.  

Furthermore, there is no opinion which provides a nexus 
between Parkinson's disease or chronic residuals of head 
trauma and service.  The Board declines to obtain a medical 
nexus opinion with respect to the veteran's service 
connection claim because there is no evidence of pertinent 
disability in service or for nearly five decades following 
service (a March 2004 VA treatment record noted the veteran's 
10 year history of Parkinson's disease).  Thus, while there 
is a current diagnosis of Parkinson's disease, there is no 
true indication that the disability is associated with 
service.  There is no diagnosis of chronic residuals of head 
trauma.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of any symptoms of Parkinson's 
disease or chronic residuals of head trauma in service, the 
negative examination performed at separation, and the lack of 
diagnosis of the claimed disability until many years post-
service, any opinion relating pertinent disability to service 
would certainly be speculative.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102.  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).

To the extent that the veteran himself has claimed chronic 
residuals of head trauma and Parkinson's disease are related 
to service, as a lay person, he has no competence to give a 
medical opinion on the etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran currently has Parkinson's disease or chronic 
residuals of head trauma related to service.  When the 
preponderance of evidence is against a claim, it must be 
denied.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Service connection for Parkinson's disease is denied.

Service connection for chronic residuals of head injury is 
denied.


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


